DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Evans on 3/26/2021.

The application has been amended as follows: 
IN THE CLAIMS:

In claim 12 line 11, the phrase “to support them” has been changed to ---to support the transmission structure; wherein said reaction element internally comprises a cavity which extends along the rotation axis of said drum; the cavity having a detection structure that detects a torsional deformation of said element, which is functionally connected to an electronic processing unit for determining the load applied to said flexible element as a function of the detected deformation signal.

The entire recitation of claim 14 has been changed to ---A winch with simplified structure comprising a supporting frame which comprises: a first wall and a second wall which are mutually opposite, a drum which is interposed between said first and second walls and is supported by them so as to rotate about its longitudinal axis which is transverse to said walls, a flexible element for moving a load being wound 
wherein said transmission structure comprises a planetary gear train which extends along the axis of rotation of said drum and is provided with a driving sun gear which is associated with said drive structure and is engaged with at least two planet gears which are supported so that they can rotate by a planet gear carrier and which are in turn engaged with a ring gear which is associated internally with said drum, the reaction element being associated with the planet gear carrier and with the second wall so as to prevent the rotation of said plant gear carrier; 
wherein said reaction element comprises a pivot with a cross-section, which extends along the axis of rotation of said drum which has a first substantially cylindrical portion which is inserted into a corresponding hole defined in said second wall, a second substantially cylindrical portion which is associated with said drum by interposition of at least one first bearing and a terminal shank for coupling with said transmission structure; wherein a detection structure comprises a connection cable that passes through the terminal shank and the second cylindrical portion.

Claim 19 has been cancelled.
IN claim 20 line 1, the phrase “claim 19” has been changed to ---claim 12---.
IN claim 22 line 1, the phrase “claim 19” has been changed to ---claim 12---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically JP 58-162497 and US Patent 7658370 teaches a drum, drive structure, reaction element but does not specifically disclose 
wherein said reaction element comprises a pivot with a cross-section, which extends along the axis of rotation of said drum which has a first substantially cylindrical portion which is inserted into a corresponding hole defined in said second wall, a second substantially cylindrical portion which is associated with said drum by interposition of at least one first bearing and a terminal shank for coupling with said transmission structure; wherein a detection structure comprises a connection cable that passes through the terminal shank and the second cylindrical portion;
wherein said reaction element internally comprises a cavity which extends along the rotation axis of said drum; the cavity having a detection structure that detects a torsional deformation of said element, which is functionally connected to an electronic processing unit for determining the load applied to said flexible element as a function of the detected deformation signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654